Citation Nr: 1309199	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1966 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claim of entitlement to service connection for PTSD.

The Board observes that the Veteran has filed his claim as entitlement to service connection for PTSD; however, the Veteran also has a diagnosis of an anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has recently determined that when a claimant makes a claim of entitlement to service connection for a psychiatric disability, (s)he is seeking service connection any acquired psychiatric disability regardless of how those symptoms are labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has changed the issue to entitlement to an acquired psychiatric disorder to include PTSD, as reflected on the title page. 


FINDING OF FACT

The Veteran has an anxiety disorder, not otherwise specified, as a result of active service.


CONCLUSION OF LAW

An anxiety disorder, not otherwise specified, was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2012).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

The Veteran is claiming entitlement to service connection for a psychiatric disorder, which he contends is due to his military service.  

During a December 2010 VA examination, the Veteran reported he served two tours in Vietnam, but he was never injured nor received mental health treatment in service.  After service he worked as a police officer until he retired, and he has worked as an electrician since that time.  He is separated from his fourth wife.  He did not report any contributory post-military stressors, despite his involvement in a number of life-threatening situations as a police officer.  He claimed he did not experience fear when he dealt with armed criminals, and dated his fearlessness due to his lack of fear in Vietnam.  He has been receiving treatment for two years at the Hicksville Resource Center.  The examiner noted he was emotional discussing Vietnam and his marital problems.  He avoids reminders of Vietnam and loses his temper easily.  The Veteran described depressive symptoms related to his current marital situation that are less likely than not related to any military event, injury, or fear of hostile military or terrorist activity.  He reported the occurrence of similar symptoms during the breakup of his third marriage.  After a mental status examination, the examiner found that the Veteran did not meet the full criteria for a diagnosis of PTSD.  The report stated that anxiety and depression associated with his marital problems are diagnosed as an adjustment disorder with mixed anxiety and depressed mood.  The symptoms that the Veteran does associate with that fear, namely avoidance of reminders of his Vietnam service and irritability possibly associated with his Vietnam service, are diagnosed as anxiety disorder, not otherwise specified, with a 50/50 probability of being associated with his military service.  The examiner stated that the Veteran's anxiety symptoms are mild, recur at irregular intervals, and were apparently in substantial remission prior to the time he began counseling at the Hicksville Resource Center. 

The Board finds that entitlement to service connection for an anxiety disorder is warranted.  The Veteran's service records reveal that he served in Vietnam and that his military occupational specialty was construction electrician, which is consistent with the history provided to the examiner.  The medical evidence of record reveals that the Veteran has been diagnosed with an anxiety disorder.  Although a VA examiner in December 2010 rendered the opinion that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and his diagnosed adjustment disorder was unrelated to his active service, the examiner also found the Veteran's diagnosed anxiety disorder, not otherwise specified, was at least as likely as not related to military service.  The Board finds that the evidence is at least in equipoise regarding whether the Veteran's anxiety disorder is related to the Veteran's active service.  With consideration of the circumstances and events of the Veteran's service, and the clinical evidence of record, with resolution of doubt in the Veteran's favor, the Board finds that the evidence supports entitlement to service connection for an anxiety disorder.

In closing, the Board again notes that the Veteran originally filed a claim entitlement to service connection specifically for PTSD, and such claim was recharacterized by VA as potentially encompassing other psychiatric diagnosis.  In this regard, the Board further notes that it considers the Veteran's original psychiatric disability claim to have been fully granted through the above grant of entitlement to service connection for anxiety disorder, not otherwise specified.  Specifically, the Board finds the anxiety disorder grant contemplates the symptoms of psychiatric disability that have been reported by the Veteran throughout the course of his claim.  See Clemons, supra.  Furthermore, the Board notes that both anxiety disorder and PTSD are characterized as anxiety disorders in the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV)).  Both disabilities are also characterized by VA as anxiety disorders for rating purposes, with PTSD being listed under 38 C.F.R. § 4.130, Diagnostic Code 9411, and anxiety disorder, not otherwise specified, being listed under Diagnostic Code 9413.  Finally, both disabilities are evaluated pursuant to the same rating criteria, which are listed in the General Rating Formula for Mental Disorders.  For these reasons, the Board finds that the benefit sought on appeal as been fully granted by awarding service connection for an anxiety disorder, not otherwise specified.



ORDER

Entitlement to service connection for anxiety disorder, not otherwise specified, is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


